      Case 1:16-cv-06099-AJN-KNF Document 709 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                     12/1/20



  Shim-Larkin.,

                         Plaintiff,
                                                                                    16-cv-6099 (AJN)
                  –v–
                                                                                         ORDER
  City of New York,

                         Defendant.



ALISON J. NATHAN, District Judge:

       Plaintiff’s request to stay all proceedings until thirty days after resolution of Plaintiff’s

pending motion to recuse the Undersigned, Dkt. No. 704, is denied. Plaintiff’s request for an

extension of time to file a Rule 72(a) objection to the November 24, 2020 Order from December

8, 2020 to December 24, 2020, Dkt. No. 707, is granted. Defendant’s request for an extension of

time to file a an opposition to Plaintiff’s Rule 72(a) objection to Magistrate Judge Fox’s April

14, 2020 order from December 7, 2020 to December 18, 2020, Dkt. No. 708, is granted.



       SO ORDERED.

 Dated: December 1, 2020
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
